Sixth Division
                                                                       May 28, 2010


No. 1-09-2549

MORGAN, LEWIS AND BOCKIUS LLP                                    )    Appeal from the Circuit Court
                                                                 )    of Cook County
        Plaintiff-Appellee,                                      )
                                                                 )
                v.                                               )    08 L 004013
                                                                 )
THE CITY OF EAST CHICAGO,                                        )
                                                                 )    Honorable
        Defendant-Appellant.                                     )    Ronald F. Bartkowicz,
                                                                 )    Judge Presiding.

        JUSTICE McBRIDE delivered the opinion of the court:

        Defendant City of East Chicago (the City) brings this appeal under Supreme Court Rule

306(a)(3) from an order of the circuit court of Cook County denying its motion to dismiss

plaintiff Morgan, Lewis & Bockius LLP’s complaint for lack of personal jurisdiction. 166 Ill. 2d

R. 306(a)(3). Plaintiff filed a complaint against the City in the circuit court of Cook County

seeking relief for unpaid legal fees related to plaintiff’s representation of the City in several

lawsuits pending in Indiana state and federal courts. On appeal, the City argues that the trial

court erred in denying its motion because the City is a nonresident municipal corporation with

virtually no contacts with the State of Illinois.

        In April 2008, plaintiff filed its initial complaint against the City. The City responded by

filing a motion to dismiss for lack of personal jurisdiction in October 2008. In December 2008,

plaintiff filed its amended complaint against the City for its “refusal to pay the agreed legal fees

charged and disbursements advanced” by plaintiff in connection with plaintiff’s representation of

the City “in approximately 40 matters including cases alleging civil rights violations, breaches of
1-09-2549

contract, and various other matters.” The complaint stated that the City is “a municipality and

city of the second class under Indiana law (I.C. §36-4-5-2 et seq.)” and that it may be sued in

Illinois “for its failure to abide by contracts and other misconduct.” The following facts were

alleged in plaintiff’s amended complaint.

       In 2005, the City retained plaintiff to represent it and numerous individuals with respect

to various matters brought against the City in federal and state courts, or in connection with legal

advice sought by the City. The City’s retention of plaintiff was pursuant to an overall agreement

that included the hourly rates for services plus disbursements incurred in connection with any

particular matter. This agreement was “reflected in each of the individual retention agreements

the parties executed for each matter.” Plaintiff provided services to the City from April 2005 to

December 2007, but the City’s payments became sporadic beginning in the spring and summer of

2006. The complaint alleged that plaintiff is owed approximately $3.2 million in unpaid legal

fees and disbursements from the City. Count I alleged a breach of contract and the duty to

perform in good faith because the City “repeatedly disregarded and breached its obligations by

failing to pay [plaintiff] the sums due” and engaged in “duplicitous dealings” with plaintiff which

breached an implied covenant of good faith. In count II, plaintiff pled a breach of an oral

promise to pay based on assurances made by the City’s corporation counsel. Count III sought an

action for account stated based on the City’s receipt of sums due, assurances that sums were

proper, and the failure to timely object to billing rates, staffing or services provided, or amount at

issue. Count IV alleged a claim of quantum meruit based on plaintiff’s assertions that it billed

the City at the disclosed rates, provided invoices and summaries of work performed to the City,


                                                  2
1-09-2549

and the City failed to protest plaintiff’s work or direct it to “cease to perform services or alter its

billing rates or practices or modify its staffing of the cases.”

        In January 2009, the City filed a motion to dismiss plaintiff’s amended complaint for lack

of personal jurisdiction. In its motion, the City stated that it “lacks the necessary contacts with

Illinois for personal jurisdiction” because it “did not purposefully avail itself of the privilege of

conducting business in Illinois, nor could it reasonably foresee being haled into an Illinois court

because the agreement called for the Plaintiff to represent [the City] in Indiana concerning

Indiana legal matters as Indiana attorneys.” The City further contended that the exercise of

personal jurisdiction would violate due process under both the United States and Illinois

Constitutions and that its actions did not satisfy any provision of the Illinois long-arm statute

(735 ILCS 5/2-209 (West 2008)). The City included a memorandum in support of its motion and

an affidavit of Carmen Fernandez, the City’s corporation counsel.

        In response to the City’s motion to dismiss, plaintiff asserted that personal jurisdiction

existed under three different subsections of the Illinois long-arm statute: (1) the City entered into

or performed a contract “substantially connected” with Illinois pursuant to section 2-209(a)(7) of

the Code of Civil Procedure (735 ILCS 5/2-209(a)(7) (West 2008)); (2) the City was “doing

business” in Illinois based on multiple invoices and purchase orders executed between the City

and various Illinois vendors pursuant to section 2-209(b)(4) (735 ILCS 5/2-209(b)(4) (West

2008)); and (3) the City has sufficient contacts with Illinois to satisfy due process under the

United States and Illinois Constitutions pursuant to section 2-209(c) (735 ILCS 5/2-209(c) (West

2008)). Plaintiff included the affidavits of Charles Jackson, a partner in plaintiff’s Chicago


                                                   3
1-09-2549

office, and Steffany Hreno, an attorney representing plaintiff in the instant case. Numerous

exhibits to the affidavits were filed with the trial court. The City filed numerous affidavits as

exhibits with its reply to its motion to dismiss.

       According to the parties’ filings in regard to the City’s motion, the following facts were

established. In April 2005, the City decided to seek counsel to represent it in multiple pending

actions. The City sought representation from a law firm that was removed from Indiana politics.

Christine Vasquez, a representative of the City, contacted the secretary of Charles Jackson, a

partner employed by plaintiff. Vasquez knew Jackson from their previous employment together

at another law firm. Vasquez submitted some of the complaints filed against the City for Jackson

to review and to consider if he wished to pursue representation of the City. The next day,

Jackson spoke Carmen Fernandez, the City’s corporation counsel, about the possibility of

plaintiff representing the City. Jackson later sent an e-mail to Fernadez outlining three different

pricing options. In May 2005, Fernandez responded to Jackson’s e-mail and indicated which fee

option the City would like to choose. The City selected a fee structure based on hourly rates of

Jackson at $540; another partner at $475; associates ranging from $235 to $285. During May

and June 2005, the parties continued to negotiate plaintiff’s representation of the City with

meetings in East Chicago and communications sent from plaintiff in Illinois to the City’s

representative’s in Indiana. In June 2005, plaintiff’s standard retention letter was hand-delivered

to the City and signed by George Pabey, the City’s mayor, and Charles Pacurar, the City’s city

controller. The retention agreement included the previously agreed-upon legal fees that plaintiff

would bill the City for its work. Additionally, the parties agreed that plaintiff’s attorneys would


                                                    4
1-09-2549

be admitted pro hac vice as attorneys practicing in Indiana.

         During plaintiff’s representation of the City, plaintiff’s attorneys continued to work on the

City’s cases from its Chicago office. However, all court appearances occurred in Indiana.

Documents were passed between Illinois and Indiana for review and approval and depositions

were held in Illinois. The parties communicated via telephone calls, e-mails, faxes, and

meetings. Some of the meetings took place at plaintiff’s Chicago office. Further, plaintiff’s

attorneys prepared a database of information on the pending lawsuits in its Chicago office, which

was accessible over the internet by the City’s representatives in East Chicago. Payments were

made by the City in East Chicago and submitted to plaintiff’s Chicago office.

         In August 2009, the trial court conducted a hearing on the City’s motion to dismiss. In

September 2009, the trial court issued its written order denying the City’s motion to dismiss for

lack of personal jurisdiction “after considering the briefs, affidavits, and exhibits submitted” by

the City and plaintiff and “after hearing oral arguments from the parties.” Specifically, the court

found:

                “[P]ersonal jurisdiction exists over Defendant pursuant to 735

                ILCS 5/2-209(c). The Court further finds that personal jurisdiction

                does not exist over Defendant pursuant to 735 ILCS 5/2-209(b).

                The Court makes no finding as to whether personal jurisdiction

                exists over Defendant solely pursuant to 735 ILCS 5/2-209(a) in

                light of its finding that personal jurisdiction exists over Defendant

                pursuant to 735 ILCS 5/2-209(c).”


                                                   5
1-09-2549

        In September 2009, the City’s filed a petition for leave to appeal pursuant to Supreme

Court Rule 306(a)(3), seeking leave from this court to appeal the denial of the motion to dismiss,

which this court granted in October 2009.

        On appeal, the City argues that the trial court erred in finding that the City, an Indiana

municipal corporation, had sufficient contacts to subject it to personal jurisdiction under the

Illinois long-arm statute. The City contends that the undisputed facts establish that it did not

maintain sufficient contacts to satisfy the due process requirements under the United States and

Illinois Constitutions and section 2-209(c) of the Illinois long-arm statute. Plaintiff maintains

that the trial court correctly determined that it had personal jurisdiction over the City based on its

numerous contacts with Illinois in regard to its contractual relationship with plaintiff. In the

alternative, plaintiff asserts that the trial court has general jurisdiction over the City pursuant to

section 2-209(b)(4) of the long-arm statute because the City does business in Illinois.

        It is the plaintiff’s burden to establish a prima facie case for personal jurisdiction over the

defendant. Roiser v. Cascade Mountain, Inc., 367 Ill. App. 3d 559, 561 (2006). “Conflicts

between the parties’ affidavits will be resolved in favor of the plaintiff for the purposes of

establishing a prima facie case for personal jurisdiction over the defendant.” Estate of

Isringhausen v. Prime Contractors & Associates, Inc., 378 Ill. App. 3d 1059, 1063 (2008).

When a trial court determines jurisdiction solely based on documentary evidence, as it did in this

case, our review is de novo. Sabados v. Planned Parenthood of Greater Indiana, 378 Ill. App. 3d
243, 246 (2007).

        Traditionally, “[i]n determining whether an Illinois court may assert personal jurisdiction


                                                   6
1-09-2549

over a nonresident defendant, Illinois courts employ a two-prong analysis to evaluate whether the

facts of the case meet the requirements for (1) personal jurisdiction under the Illinois long-arm

statute (735 ILCS 5/2-209 (West 2006)) and (2) due process under both the United States and

Illinois Constitutions.” Hanson v. Ahmed, 382 Ill. App. 3d 941, 943 (2008), citing Rollins v.

Ellwood, 141 Ill. 2d 244, 275 (1990); Commerce Trust Co. v. Air 1st Aviation Cos., 366 Ill. App.
3d 135, 140 (2006). Additionally, “[s]ection 2-209(c) of Code of Civil Procedure contains a

‘catch-all’ provision providing that an Illinois court may ‘exercise jurisdiction on any other basis

now or hereafter permitted by the Illinois Constitution and the Constitution of the United States.’

” Morris v. Halsey Enterprises Co., 379 Ill. App. 3d 574, 579 (2008), quoting 735 ILCS

5/2-209(c) (West 2004). “Thus, if the contacts between a defendant and Illinois are sufficient to

satisfy both federal and state due process concerns, the requirements of Illinois’ long-arm statute

have been met, and no other inquiry is necessary.” Kostal v. Pinkus Dermatopathology

Laboratory, P.C., 357 Ill. App. 3d 381, 387 (2005).

       For an assertion of personal jurisdiction to satisfy due process, the defendant must have

“certain minimum contacts with [the state] such that * * * maintenance of the suit does not

offend ‘traditional notions of fair play and substantial justice.’ [Citation.]” International Shoe

Co. v. Washington, 326 U.S. 310, 316, 90 L. Ed. 95, 102, 66 S. Ct. 154, 158 (1945).       “The

‘minimum contacts’ required for personal jurisdiction differ depending on whether general

jurisdiction or specific jurisdiction is being sought.” Keller v. Henderson, 359 Ill. App. 3d 605,

613 (2005). For a court to have general jurisdiction over a nonresident defendant, the defendant

has “ ‘ “continuous and systematic general business contacts,” ’ ” such that it may be sued in the



                                                  7
1-09-2549

forum state for suits unrelated to its contacts within the forum. Keller, 359 Ill. App. 3d at 613,

quoting Alderson v. Southern Co., 321 Ill. App. 3d 832, 857 (2001), quoting Helicopteros

Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 416, 80 L. Ed. 2d 404, 412, 104 S. Ct. 1868,

1873 (1984). In contrast, a court has specific jurisdiction over a defendant only if the suit arises

out of its contacts with the forum state. Keller, 359 Ill. App. 3d at 613. Plaintiff has asserted that

the trial court has both general and specific jurisdiction over the City.

        First, we consider whether the trial court has general jurisdiction over the City. Section 2-

209(b) outlines the instances in which Illinois has general jurisdiction over a nonresident

corporation, and only subsection (b)(4) could be applicable in this case. Under section 2-

209(b)(4), a court may exercise jurisdiction over a defendant that is “doing business within this

State.” 735 ILCS 5/2-209(b)(4) (West 2008). “ ‘Illinois limits general jurisdiction over

nonresidents to instances in which the nonresident was present and doing business in the forum.’

” Compass Environmental, Inc. v. Polu Kai Services, L.L.C., 379 Ill. App. 3d 549, 558 (2008),

quoting Bolger v. Nautica International, Inc., 369 Ill. App. 3d 947, 951 (2007). This “doing

business” standard is very high and requires the nonresident corporation’s business activity in

Illinois to be carried on, not casually or occasionally, but with a fair measure of permanence and

continuity. Roiser, 367 Ill. App. 3d at 562. This requirement means that “ ‘[i]n effect, the

foreign corporation has taken up residence in Illinois and, therefore, may be sued on causes of

action both related and unrelated to its activities in Illinois.’ ” Roiser, 367 Ill. App. 3d at 563,

quoting Riemer v. KSL Recreation Corp., 348 Ill. App. 3d 26, 35 (2004). “Although there may

be no such all-inclusive test, almost all Illinois cases determining the existence of personal



                                                   8
1-09-2549

jurisdiction over foreign corporations have based their findings upon the existence of factors such

as offices or sales activities in Illinois.” Rokeby-Johnson v. Derek Bryant Insurance Brokers,

Ltd., 230 Ill. App. 3d 308, 319 (1992).

        Here, we find that Illinois courts cannot exercise general personal jurisdiction over the

City. The City does not transact business in Illinois; it is a municipal corporation located in

Indiana. It does not have offices, employees or sales activities in Illinois. The invoices submitted

by plaintiff to support its assertion of general jurisdiction relate to instances in which the City

hired Illinois companies to perform services for it in Indiana. These invoices include

construction work, repairs and internet services. Since the City does not conduct business

activities “with a fair measure of permanence and continuity” in Illinois, Illinois courts do not

have general jurisdiction over the City.

        Next, we consider whether Illinois courts have specific personal jurisdiction over the

City. The trial court found that personal jurisdiction was proper pursuant to the “catch-all”

provision, section 2-209(c), of the long-arm statute. 735 ILCS 5/2-209(c) (West 2008). The City

argues that it did not have sufficient minimum contacts with Illinois to support personal

jurisdiction.

        To determine whether the due process standard has been met, we consider whether (1) the

nonresident defendant had “minimum contact” with Illinois such that there was “fair warning”

that the nonresident defendant may be haled into an Illinois court; (2) the action arose out of or

related to the defendant's contacts with Illinois; and (3) it is reasonable to require the defendant to

litigate in Illinois. Estate of Isringhausen, 378 Ill. App. 3d at 1065. In other words, the defendant



                                                   9
1-09-2549

should be able to “reasonably anticipate” being called into an Illinois court. Burger King Corp. v.

Rudzewicz, 471 U.S. 462, 474-75, 85 L. Ed. 2d 528, 542, 105 S. Ct. 2174, 2183 (1985).

       In determining minimum contacts, the focus is on the nonresident defendant’s conduct.

               “ ‘The unilateral activity of those who claim some relationship with

               a nonresident defendant cannot satisfy the requirement of contact

               with the forum State. The application of that rule will vary with

               the quality and nature of the defendant’s activity, but it is essential

               in each case that there be some act by which the defendant

               purposefully avails itself of the privilege of conducting activities

               within the forum State, thus invoking the benefits and protections

               of its laws.’ ” Burger King, 471 U.S. at 474-75, 85 L. Ed. 2d at

               542, 105 S. Ct. at 2183, quoting Hanson v. Denckla, 357 U.S. 235,

               253, 2 L. Ed. 2d 1283, 1298, 78 S. Ct. 1228, 1239-40 (1958).

       “The minimum contacts analysis must be based on some act by which the defendant

purposefully availed itself of the privilege of conducting activities within the forum state, in order

to assure that a nonresident will not be haled into a forum solely as a result of random, fortuitous,

or attenuated contacts with the forum or the unilateral acts of a consumer or some other third

person.” Roiser, 367 Ill. App. 3d at 562, citing Burger King Corp., 471 U.S. at 474-75, 85 L. Ed.
2d at 542, 105 S. Ct. at 2183. “The requirements of ‘minimum contacts’ and ‘fair warning’ are

satisfied if defendant has ‘purposefully directed’ his activities at Illinois residents, reached out

beyond one state to create continuing relationships with citizens of another state or purposefully



                                                  10
1-09-2549

derived benefits from his interstate activities.” Kalata v. Healy, 312 Ill. App. 3d 761, 769 (2000).




        The record establishes that the City’s contact with Illinois was as follows: it contacted

one of plaintiff’s attorneys to inquire if plaintiff would be interested in representing the City in

numerous Indiana lawsuits; the City’s representatives attended multiple meetings with plaintiff’s

attorneys at plaintiff’s Chicago office; the City’s representatives communicated with plaintiff’s

attorneys in Illinois via telephone, e-mail and fax; the City sent its payments to plaintiff in

Illinois; and the City’s representatives accessed a database over the internet that plaintiff’s

attorneys created in Illinois.

        After considering the federal due process principles and the documentary evidence

presented, we conclude that plaintiff has made a prima facie showing that the City had

purposefully directed its activities at an Illinois resident and derived a benefit from those

interstate activities. Contrary to the City’s assertion otherwise, it initiated plaintiff’s

representation of the City in the Indiana lawsuits. While the City’s search for representation

might not have been focused solely on plaintiff, Vasquez, a representative of the City, contacted

Jackson, one of plaintiff’s attorneys, to inquire if plaintiff would be interested in representing the

City. This was the initial contact without which the representation would not have occurred.

Jackson’s decision, on plaintiff’s behalf, to pursue the possible representation was in response to

the City’s contact. In contacting an attorney in plaintiff’s Chicago office, the City intentionally

sought the benefits and privileges of using an Illinois law firm as it wished to have representation

removed from Indiana politics. The City’s contact with Illinois continued through the



                                                   11
1-09-2549

representation in meetings and other communications. The City reached out beyond state lines to

Illinois for its representation and derived benefits from plaintiff’s representation, in that most of

the Indiana cases were resolved in the City’s favor. As to the second factor, this action directly

arose from the City’s contacts with Illinois. Plaintiff’s complaint seeks payment of legal fees

owed by the City for plaintiff’s work on the City’s behalf in the Indiana cases.

        In considering the third factor, whether it is reasonable to require the City to litigate in

Illinois, the Supreme Court has outlined five factors to consider: (1) the burden on the defendant

of defending the action in the forum state, (2) the forum state's interest in adjudicating the

dispute, (3) the plaintiff's interest in obtaining effective relief, (4) the interstate judicial system's

interest in obtaining the most efficient resolution of the action, and (5) the shared interests of the

several states in advancing fundamental social policies. World-Wide Volkswagen Corp. v.

Woodson, 444 U.S. 286, 292, 62 L. Ed. 2d 490, 498, 100 S. Ct. 559, 564 (1980). Additionally,

“[b]ecause defendant has purposefully directed [its] activities at an Illinois resident, [it] must

present a compelling case that jurisdiction is unreasonable.” Kalata, 312 Ill. App. 3d at 769-70.

“ ‘In general, these cases are limited to the rare situation in which the plaintiff's interest and the

state's interest in adjudicating the dispute in the forum are so attenuated that they are clearly

outweighed by the burden of subjecting the defendant to litigation within the forum.’ ” Kalata,
312 Ill. App. 3d at 770, quoting CoolSavings.Com, Inc., v. IQ.Commerce Corp., 53 F. Supp. 2d
1000, 1005 (N.D. Ill.1999), citing Burger King, 471 U.S. at 477, 85 L. Ed. 2d at 544, 105 S. Ct.

at 2184.

        The City asserts no presumption exists because the record does not support a finding of



                                                    12
1-09-2549

minimum contacts. As we have already concluded that sufficient minimum contacts have been

established, the City’s assertion has no merit. The first factor is the burden on the City of

defending the action in Illinois. This burden is minimal as the City is located in close proximity

to Illinois. Further, “[i]t has been held, however, that when a defendant enters the forum state in

furtherance of a business transaction, it is not unreasonable or unduly burdensome to require the

defendant to return and litigate there.” Viktron Ltd. Partnership v. Program Data Inc., 326 Ill.

App. 3d 111, 123 (2001). The City chose to enter into a business relationship with an Illinois

resident and continued that relationship across state lines. The City has not argued how litigating

in Illinois would be inconvenient. The second factor considers Illinois’s interest in adjudicating

the dispute. Illinois has a strong interest here as the dispute involves the nonpayment of legal

fees due to an Illinois law firm. Third, we weigh plaintiff’s interest in litigating in Illinois.

Plaintiff has a place of business in this state and chose to seek relief in this state. These facts

indicate that plaintiff has an interest in litigating in Illinois. The City presents nothing apart from

its assertions that its performance only occurred in Indiana. While none of the arguments

presented on this point strongly favor one side, it is the City’s burden at this point to present a

compelling case that an exercise of jurisdiction would be unreasonable. It has not done so on this

point. Fourth, the interest of the interstate judicial system in efficient resolution of the case, does

not affect this case as there is a minimal burden between Illinois and Indiana and the City has not

asserted how Illinois would be inefficient to interstate judicial system. The final consideration is

the shared interest in the several states in advancing fundamental social policies. As with the

other factors, the City has not offered any argument. Illinois has policy considerations under this



                                                   13
1-09-2549

case because an Illinois law firm should not be prevented from filing an action to seek payment of

legal fees after a nonresident defendant sought out the Illinois law firm and then failed to pay for

those legal services. Here, plaintiff was approached by the City for legal services, but suffered

when the City failed to pay for the legal services. After considering all five factors, we find that

the City has not presented a compelling argument that jurisdiction in Illinois is unreasonable.

Accordingly, we find that federal due process standards have been satisfied.

        We next consider the Illinois due process requirements. The City contends that Illinois

due process is “even more rigorous” than federal due process and does not exist in this case

because it engaged in no Illinois activity that would reasonably expect it to being summoned to

an Illinois court. Plaintiff argues that the City has forfeited this claim by not raising it in the trial

court. However, the City’s memorandum in support of its motion to dismiss did raise Illinois due

process standards, and therefore, this issue has not been forfeited.

        In Illinois, “[j]urisdiction is to be asserted only when it is fair, just, and reasonable to

require a nonresident defendant to defend an action in Illinois, considering the quality and nature

of the defendant's acts which occur in Illinois or which affect interests located in Illinois.”

Rollins, 141 Ill. 2d at 275. While the City asserts that the Illinois due process requirements are

“more rigorous” than federal standards, it has failed to cite any authority to support that point.

Rather, Illinois courts have noted the opposite. “While acknowledging the Rollins court's

concern that the due process standard of the Illinois Constitution and that of the United States

Constitution hypothetically might diverge in some cases, these courts have suggested that no

operative difference exists between the federal limitations on personal jurisdiction and the limits



                                                   14
1-09-2549

imposed by the Illinois Constitution.” Kostal, 357 Ill. App. 3d at 388, citing Hyatt International

Corp. v. Coco, 302 F.3d 707, 715 (7th Cir. 2002); RAR, Inc. v. Turner Diesel, Ltd., 107 F.3d
1272, 1276 (7th Cir. 1997); Klump v. Duffus, 71 F.3d 1368, 1372 n.4 (7th Cir. 1995). Further,

the Kostal court noted that it had not “found any post- Rollins Illinois case dealing with in

personam jurisdiction where the requirements of federal due process were deemed to be met, but

Illinois' due process requirements were not,” though the supreme court continued to leave open

the possibility that such circumstances could exist. Kostal, 357 Ill. App. 3d at 388.

        Accordingly, we consider whether the Illinois due process standards have been met in this

case. The City simply contends that the required minimum contacts do not exist and it did not

engage in any Illinois activity that would reasonably give rise to the expectation of being subject

to the Illinois court system. This argument ignores the fact that the City intentionally sought a

business relationship, i.e., legal representation, with an Illinois law firm and continued that

relationship across state lines. Under the Rollins standard, the nature of these acts affected

interests in Illinois. As the City’s failure to pay plaintiff for its legal work clearly affected

interests in Illinois, Illinois due process standards have been satisfied.

        Since section 2-209(c) of the Illinois long-arm statute permits the “exercise jurisdiction

on any other basis now or hereafter permitted by the Illinois Constitution and the Constitution of

the United States” (735 ILCS 5/2-209(c) (West 2008)), the trial court may properly assert

personal jurisdiction over the City. Both federal and Illinois due process standards have been

met in this case and personal jurisdiction over the City is proper. Accordingly, the trial court did

not err in denying the City’s motion to dismiss for lack of personal jurisdiction.



                                                   15
1-09-2549

      Based on the foregoing reasons, we affirm the decision of the circuit court of Cook

County.

      Affirmed.

      CAHILL, P.J., and J. GORDON, J., concur.




                                              16